Title: From James Madison to J. C. Amory and Others, 31 March 1802
From: Madison, James
To: Amory, J. C.


Gentlemen
Washington, Department of State, March 31st 1802.
I have just written to Mr Pinckney, the Minister of the United States at Spain, and have called his attention to the case represented by your letter of the 22d January last, some time since received at this Office: and it will be well for you also to write to him on the same subject. I am, Gentlemen, very respectfully, Your Obedt Servant,
James Madison
 

   
   RC (DNA: RG 76, Spain, Treaty of 1819, Allowed Claims, vol. 59). In a clerk’s hand, signed by JM. Addressee not indicated. Docketed: “James Madison’s letter to J. C. A & other Owners of Ship Mercury recd April 10. 1802.”



   
   See JM to Pinckney, 30 Mar. 1802.



   
   Letter not found.


